Case 1:18-bk-14408        Doc 130     Filed 06/26/19 Entered 06/27/19 10:22:13               Desc Main
                                     Document     Page 1 of 38



 This document has been electronically entered in the records of the United
 States Bankruptcy Court for the Southern District of Ohio.


 IT IS SO ORDERED.



 Dated: June 26, 2019



 ________________________________________________________________



                         IN THE UNITED STATES BANKRUPTCY
                        COURT FOR THE SOUTHERN DISTRICT OF
                              OHIO WESTERN DIVISION

                                                     )
       In re:                                        )       Chapter 11
                                                     )
       FLIPDADDY’S, LLC,                             )       Case No. 1:18-bk-14408
                                                     )
                       Debtor.                       )       Chief Judge Jeffrey P. Hopkins
          _____________________________________________________________________________________
                  ORDER (I) APPROVING THE ADEQUACY OF THE
         DISCLOSURE STATEMENT, (II) APPROVING THE SOLICITATION
         AND NOTICE PROCEDURES WITH RESPECT TO CONFIRMATION
           OF THE DEBTOR’S PROPOSED PLAN OF REORGANIZATION,
           (III) APPROVING THE FORMS OF BALLOTS AND NOTICES IN
            CONNECTION THEREWITH, (IV) APPROVING THE RIGHTS
               OFFERING PROCEDURES AND RELATED MATERIALS,
                 (V) SCHEDULING CERTAIN DATES WITH RESPECT
                  THERETO, AND (VI) GRANTING RELATED RELIEF
         ________________________________________________________________

       This matter came on for hearing on June 20, 2019, upon the Amended Order Setting Hearing

on Approval (Doc. 112) of the Disclosure Statement for the Chapter 11 Plan of Reorganization of

Flipdaddy’s, LLC (Doc. 109) (the “Disclosure Statement”), and consideration of an Entry of an

Order (a) approving the adequacy of the Disclosure Statement, (b) approving the Solicitation and

Voting Procedures, (c) approving the Voting Record Date, (d) approving the manner and form

                                                   1
Case 1:18-bk-14408             Doc 130       Filed 06/26/19 Entered 06/27/19 10:22:13                               Desc Main
                                            Document     Page 2 of 38

of the Solicitation Packages and the materials contained therein, (e) approving the Non-Voting

Status Notices, (f) approving the form of notice to counterparties to Executory Contracts and

Unexpired Leases that will be assumed or rejected pursuant to the Plan, (g) approving the

Voting and Tabulation Procedures, (h) approving the Rights Offering Procedures and (j)

scheduling certain dates and deadlines related thereto.

       Notice having been duly provided and no objections have been filed to the Disclosure

Statement, and upon the record established at the Hearing, w o u l d find as follows:

       1.        This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334, venue

is proper pursuant to 28 U.S.C. §§ 1408 and 1409 and this is a core proceeding pursuant to 28

U.S.C. § 157(b)(2).

       2.        The Notice of the Hearing and opportunity to be heard were appropriate under the

circumstances and no other notice need be provided.

       3.        During the Hearing, Debtor’s counsel as well as counsel for IRC Newport Pavilion,

LLC (“IRC”) and The Myers Y. Cooper Company (“Meyers Cooper’) advised the Court of a request

to include the following additional provisions to this Order:

       a.        Notwithstanding anything to the contrary contained in this Order or the Disclosure Statement, nothing contained
       in this Order or the Disclosure Statement affects or prejudices, or shall be deemed to affect or prejudice the rights of IRC
       Newport Pavilion, L.L.C. (“IRC”) with respect to (a) the Motion to Assume Lease or Executory Contract with IRC NewPort
       Pavilion LLC and Establish the Cure Amount and Procedures Related Thereto Filed by Debtor in Possession Flipdaddy’s,
       LLC [ECF No. 115]; or (b) the Plan, including with respect to any objection(s) IRC might assert with respect to the Motion
       to Assume or the Plan, all of which are hereby reserved and preserved in all respects.

       b. Notwithstanding anything to the contrary contained in this Order or the Disclosure Statement, nothing contained in this
       Order or the Disclosure Statement affects or prejudices, or shall be deemed to affect or prejudice the rights of The Myers Y.
       Cooper Company (“Myers Cooper”) with respect to (a) the Motion of the Debtor for an Order, Pursuant to 11 U.S.C. §
       105(a) and 365(a) and Fed. R. Bankr. P. 6006, to (1) Assume an Executory Contract with The Myers Y. Cooper Company,
       (2) Establish the Cure Amount and (3) Procedures Related Thereto filed by Debtor in Possession Flipdaddy’s, LLC [ECF
       No. 116] (“Motion to Assume”); or (b) the Plan, including with respect to any objection(s) Myers Cooper might assert with
       respect to the Motion to Assume or the Plan, all of which are hereby reserved and preserved in all respects.

       The Court having considered the request and the additional provisions would find that such

matters do not require further notice nor would effect any substantial rights or interests of any other

parties and would therefore approve the same.




                                                               2
Case 1:18-bk-14408 Doc 130 Filed 06/26/19 Entered 06/27/19 10:22:13 Desc Main
      4.    The Court having reviewed
                              Documentthe D iPage
                                              s c l o3s of
                                                        u r38
                                                           e S t a t e m e n t , having heard the

statements in support at a hearing and also considered the statements of those in attendance at the

hearing and upon all of the proceedings had before this Court; and after due deliberation and

sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

       1.       The Disclosure Statement, (Do c. 10 9) is hereby approved as providing Holders

of Claims and Interests entitled to vote on the Plan with adequate information to make an informed

decision as to whether to vote to accept or reject the Plan in accordance with section 1125(a)(1) of

the Bankruptcy Code.

        2.      Notwithstanding anything to the contrary contained in this Order or the Disclosure

 Statement, nothing contained in this Order or the Disclosure Statement affects or prejudices, or

 shall be deemed to affect or prejudice the rights of IRC Newport Pavilion, L.L.C. (“IRC”) with

 respect to (a) the Motion to Assume Lease or Executory Contract with IRC NewPort Pavilion LLC

 and Establish the Cure Amount and Procedures Related Thereto Filed by Debtor in Possession

 Flipdaddy’s, LLC (Doc. 115); or (b) the Plan, including with respect to any objection(s) IRC might

 assert with respect to the Motion to Assume or the Plan, all of which are hereby reserved and

 preserved in all respects.

        3.      Notwithstanding anything to the contrary contained in this Order or the Disclosure

 Statement, nothing contained in this Order or the Disclosure Statement affects or prejudices, or

 shall be deemed to affect or prejudice the rights of The Myers Y. Cooper Company (“Myers

 Cooper”) with respect to (a) the Motion of the Debtor for an Order, Pursuant to 11 U.S.C. § 105(a)

 and 365(a) and Fed. R. Bankr. P. 6006, to (1) Assume an Executory Contract with The Myers Y.

 Cooper Company, (2) Establish the Cure Amount and (3) Procedures Related Thereto filed by

 Debtor in Possession Flipdaddy’s, LLC (Doc. 116) (“Motion to Assume”); or (b) the Plan,

 including with respect to any objection(s) Myers Cooper might assert with respect to the Motion

 to Assume or the Plan, all of which are hereby reserved and preserved in all respects.

        4.      The Disclosure Statement (including all applicable exhibits thereto) provides

 Holders of Claims and Interests with sufficient notice of the injunction, exculpation, and release
                                                  3
Case 1:18-bk-14408 Doc 130 Filed 06/26/19 Entered 06/27/19 10:22:13 Desc Main
 provisions contained in Article VIII of the Plan, inPage
                                   Document           satisfaction
                                                            4 of 38of the requirements of Bankruptcy

 Rule 3016(c).

        5.       The Debtor shall solicit, receive, and tabulate votes to accept the Plan in

 accordance with the Solicitation and Voting Procedures attached hereto as Schedule 1, which are

 hereby approved in their entirety.

        6.       The following dates are hereby established (subject to modification, as necessary)

 with respect to the solicitation of votes to accept, and voting on, the Plan and confirming the Plan


                      Event                                             Date
   Voting Record Date                             June 20, 2019

   Newspaper Publication Deadline                 July 3, 2019
   Deadline for Serving Solicitation Packages. July 3, 2019 at 4:00 p.m. (EDT)

   Deadline for Voting and Receipt of Ballots. July 19, 2019 at 4:00 p.m. (EDT)
   Deadline for Filing Objections to Plan         July 19, 2019 at 4:00 p.m. (EDT)
   Deadline for Debtor to Reply to Any            July 26, 2019 at 4:00 p.m. (EDT)
   Objections to Plan Confirmation
   Deadline to File Tabulation of Voting         July 26, 2019, 2019, at 4:00 p.m. (EDT)
   Report
   Deadline to File Brief in Support of          July 26, 2019, at 4:00 p.m. (EDT)
   Confirmation or in Opposition to
   Confirmation and serve a witness list and
   exhibit list confirming with LBR Form7016-
   1-Attachments A and B (2) copies of all
   exhibits, PREMARKED; Debtor’s Exhibits
   1,2, etc. and Respondent’s Exhibits A,B, etc.
   Hearing on Confirmation                        July 30, 2019, at 10:00 a.m. (EDT)


       The foregoing dates shall be inserted by Counsel for the Debtor where appropriate into the

Disclosure Statement (Doc 109) filed with the Court.

        7.       In addition to the Disclosure Statement and exhibits thereto, including the Plan and

 this Order (without exhibits, except the Solicitation Procedures), the Solicitation Packages to be




                                                  4
Case 1:18-bk-14408        Doc 130     Filed 06/26/19 Entered 06/27/19 10:22:13              Desc Main
                                     Document     Page 5 of 38



transmitted on or before the Solicitation Deadline to those Holders of Claims and Interests in the

Voting Classes entitled to vote on the Plan as of the Voting Record Date, shall include the

following, the form of each of which is hereby approved:

                a.      an appropriate form of Ballot attached hereto as Schedules 2A, 2B,
                        2 C, 2D, 2E, and 2F respectively, for each Voting Class in which
                        such Holder holds a Claim;

         8.     The Solicitation Packages provide the Holders of Claims and Interests entitled to

 vote on the Plan with adequate information to make informed decisions with respect to voting on

 the Plan in accordance with Bankruptcy Rules 2002(b) and 3017(d), the Bankruptcy Code, and the

 Local Rules.

         9.     The D e b t o r shall distribute Solicitation Packages to all Holders of Claims and

 Interests entitled to vote on the Plan on or before the Solicitation Deadline. Such service shall

 satisfy the requirements of the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules.

       10.      The Debtor is authorized, but not directed or required, to distribute the Plan, the

Disclosure Statement, and this Order to Holders of Claims and Interests entitled to vote on the Plan

in electronic format (i.e., on a CD-ROM or flash drive). The Ballots and the Confirmation

Hearing Notice will only be provided in paper form. On or before the Solicitation Deadline, the

DEBTOR shall provide (a) complete Solicitation Packages to the U.S. Trustee and (b) the Order

(in electronic format) and the Confirmation Hearing Notice to all parties in interest in this cause

entitled to vote on the Plan

         11.    Any party that receives materials in electronic format, but would prefer to receive

 materials in paper format, may contact counsel for the Debtor and request paper copies of the

 corresponding materials previously received in electronic format.




                                                   5
Case 1:18-bk-14408         Doc 130      Filed 06/26/19 Entered 06/27/19 10:22:13               Desc Main
                                       Document     Page 6 of 38




        12.      Counsel for the Debtor shall be responsible for (a) distributing the Solicitation

Package; (b) receiving, tabulating, and reporting on Ballots cast to accept or reject the Plan by

Holders of Claims and Interests; (c) responding to inquiries from Holders of Claims and Interests

and other parties in interest relating to the Disclosure Statement, the Plan, the Ballots, the Solicitation

Packages, and all other related documents and matters related thereto, including the procedures

and requirements for voting to accept or reject the Plan and for objecting to the Plan; (d) soliciting

votes on the Plan; and (e) if necessary, contacting creditors and equity holders regarding the

Plan.

        13.      The Clerk shall cause the issuance of notice of hearing to consider approval of the

Plan, including the manner in which a copy of the Plan could be obtained, and the time fixed for

filing objections thereto, in satisfaction of the requirements of the applicable provisions of the

Bankruptcy Code, the Bankruptcy Rules, and the Local Rules.

         14.     The Confirmation Hearing Notice provides Holders of Claims, Holders of Interest,

 and other parties in interest with sufficient notice of the release provisions contained in Article VIII

 of the Plan and the effect thereof.

         15.     Except to the extent that the D e b t o r determine otherwise, the D e b t o r i s

 are not required to provide Solicitation Packages to Holders of Claims or Interests in Non-Voting

 Classes, as such Holders are not entitled to vote on the Plan. Instead, on or before the Solicitation

 Deadline, Counsel for the Debtor shall mail (first-class postage prepaid) a Non-Voting Status

 Notice in lieu of olicitation Packages, the form of each of which is hereby approved, to those




                                                     6
Case 1:18-bk-14408        Doc 130    Filed 06/26/19 Entered 06/27/19 10:22:13                    Desc Main
                                    Document     Page 7 of 38




parties, outlined below, who are not entitled to vote on the Plan:

    Class(es)                      Status                                      Treatment

  2, 5 & 6       Unimpaired—Deemed to Accept                 Will receive a notice, substantially in the form
                                                             attached to the Order as Schedule 4, in lieu of
                                                             a Solicitation Package.
  N/A            Disputed Claims                             Holders of Claims or Interests that are subject
                                                             to a pending objection by the DEBTOR are
                                                             not entitled to vote the disputed portion of
                                                             their Claim or Interest.

         16.    The D e b t o r i s not required to mail Solicitation Packages or other solicitation

 materials to: (a) Holders of Claims and Interests that have already been paid in full during the

 chapter 11 cases or that are authorized to be paid in full in the ordinary course of business pursuant

 to an order previously entered by this Court; or (b) any party to whom the Disclosure Statement

 Hearing Notice was sent but was subsequently returned as undeliverable.

         17.    The D e b t o r shall mail a N o t i c e of A ssumption or R ejection of any

 Executory Contracts or Unexpired Leases (and any corresponding Cure Claims), substantially in

 the forms attached hereto as Schedule 3(A) and (B), to the applicable counterparties to the

 Executory Contracts and Unexpired Leases that will be assumed or rejected pursuant to the Plan

 (as the case may be), within the time periods specified in the Plan.

         18.    Objections to the Plan will not be considered by this Court unless such objections

 are timely filed and properly served in accordance with this Order. Specifically, all objections to

 confirmation of the Plan or requests for modifications to the Plan, if any, must: (a) be in writing;

 (b) conform to the Bankruptcy Rules and the Local Rules; (c) state, with particularity, the legal

 and factual bases for the objection and, if practicable, a proposed modification to the Plan (or

 related materials) that would resolve such objection; and (d) be filed with this Court

 (contemporaneously with a proof of service) and served upon the notice parties identified in the

 Confirmation Hearing Notice.

         19.    The Rights Offering Procedures, substantially in the form annexed hereto as
                                                   7
Case 1:18-bk-14408 Doc 130 Filed 06/26/19 Entered 06/27/19 10:22:13                       Desc Main
 Schedule 4, are approved. Document    Page 8 of 38

         20.    The Debtor may modify the Rights Offering Procedures or adopt any additional

detailed procedures, consistent with the provisions of the Rights Offering Procedures, to effectuate

the Rights Offering and to issue the Rights Offering Shares.

         21.    Nothing in this Order shall be construed as a waiver of the right of the Debtor or

 any other party in interest, as applicable, to object to a proof of Claim after the Voting Record

 Date.

         22.    All time periods set forth in this Order shall be calculated in accordance with

 Bankruptcy Rule 9006(a).

         23.    The contents of the Motion satisfy the requirements of Bankruptcy Rule 6003(b).

         24.    Notice of the Motion satisfies the requirements of Bankruptcy Rule 6004(a).

         25.    Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

 are immediately effective and enforceable upon its entry.

         26.    The D e b t o r i s authorized to take all actions necessary to effectuate the relief

 granted in this Order in accordance with the Motion.

         27.    This Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation, interpretation, and enforcement of this Order.



                                                      _______________________________
                                                      Chief Judge Jeffrey P. Hopkins
                                                      United States Bankruptcy Judge




                                                  8
Case 1:18-bk-14408   Doc 130    Filed 06/26/19 Entered 06/27/19 10:22:13   Desc Main
                               Document     Page 9 of 38
Case 1:18-bk-14408   Doc 130     Filed 06/26/19 Entered 06/27/19 10:22:13   Desc Main
                               Document      Page 10 of 38
Case 1:18-bk-14408   Doc 130     Filed 06/26/19 Entered 06/27/19 10:22:13   Desc Main
                               Document      Page 11 of 38
Case 1:18-bk-14408   Doc 130     Filed 06/26/19 Entered 06/27/19 10:22:13   Desc Main
                               Document      Page 12 of 38
Case 1:18-bk-14408   Doc 130     Filed 06/26/19 Entered 06/27/19 10:22:13   Desc Main
                               Document      Page 13 of 38
Case 1:18-bk-14408   Doc 130     Filed 06/26/19 Entered 06/27/19 10:22:13   Desc Main
                               Document      Page 14 of 38
Case 1:18-bk-14408   Doc 130     Filed 06/26/19 Entered 06/27/19 10:22:13   Desc Main
                               Document      Page 15 of 38
Case 1:18-bk-14408   Doc 130     Filed 06/26/19 Entered 06/27/19 10:22:13   Desc Main
                               Document      Page 16 of 38
Case 1:18-bk-14408   Doc 130     Filed 06/26/19 Entered 06/27/19 10:22:13   Desc Main
                               Document      Page 17 of 38
Case 1:18-bk-14408   Doc 130     Filed 06/26/19 Entered 06/27/19 10:22:13   Desc Main
                               Document      Page 18 of 38
Case 1:18-bk-14408   Doc 130     Filed 06/26/19 Entered 06/27/19 10:22:13   Desc Main
                               Document      Page 19 of 38
Case 1:18-bk-14408   Doc 130     Filed 06/26/19 Entered 06/27/19 10:22:13   Desc Main
                               Document      Page 20 of 38
Case 1:18-bk-14408   Doc 130     Filed 06/26/19 Entered 06/27/19 10:22:13   Desc Main
                               Document      Page 21 of 38
Case 1:18-bk-14408   Doc 130     Filed 06/26/19 Entered 06/27/19 10:22:13   Desc Main
                               Document      Page 22 of 38
Case 1:18-bk-14408   Doc 130     Filed 06/26/19 Entered 06/27/19 10:22:13   Desc Main
                               Document      Page 23 of 38
Case 1:18-bk-14408   Doc 130     Filed 06/26/19 Entered 06/27/19 10:22:13   Desc Main
                               Document      Page 24 of 38
Case 1:18-bk-14408   Doc 130     Filed 06/26/19 Entered 06/27/19 10:22:13   Desc Main
                               Document      Page 25 of 38
Case 1:18-bk-14408   Doc 130     Filed 06/26/19 Entered 06/27/19 10:22:13   Desc Main
                               Document      Page 26 of 38
Case 1:18-bk-14408   Doc 130     Filed 06/26/19 Entered 06/27/19 10:22:13   Desc Main
                               Document      Page 27 of 38
Case 1:18-bk-14408   Doc 130     Filed 06/26/19 Entered 06/27/19 10:22:13   Desc Main
                               Document      Page 28 of 38
Case 1:18-bk-14408   Doc 130     Filed 06/26/19 Entered 06/27/19 10:22:13   Desc Main
                               Document      Page 29 of 38
Case 1:18-bk-14408   Doc 130     Filed 06/26/19 Entered 06/27/19 10:22:13   Desc Main
                               Document      Page 30 of 38
Case 1:18-bk-14408   Doc 130     Filed 06/26/19 Entered 06/27/19 10:22:13   Desc Main
                               Document      Page 31 of 38
Case 1:18-bk-14408   Doc 130     Filed 06/26/19 Entered 06/27/19 10:22:13   Desc Main
                               Document      Page 32 of 38
Case 1:18-bk-14408   Doc 130     Filed 06/26/19 Entered 06/27/19 10:22:13   Desc Main
                               Document      Page 33 of 38
Case 1:18-bk-14408   Doc 130     Filed 06/26/19 Entered 06/27/19 10:22:13   Desc Main
                               Document      Page 34 of 38
Case 1:18-bk-14408   Doc 130     Filed 06/26/19 Entered 06/27/19 10:22:13   Desc Main
                               Document      Page 35 of 38
Case 1:18-bk-14408   Doc 130     Filed 06/26/19 Entered 06/27/19 10:22:13   Desc Main
                               Document      Page 36 of 38
Case 1:18-bk-14408   Doc 130     Filed 06/26/19 Entered 06/27/19 10:22:13   Desc Main
                               Document      Page 37 of 38
Case 1:18-bk-14408   Doc 130     Filed 06/26/19 Entered 06/27/19 10:22:13   Desc Main
                               Document      Page 38 of 38
